Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This SECOND AMENDMENT TO EMPLOYMENT AGREEMENT dated as of October 24, 2006
between Digitas Inc., a Delaware corporation (the “Company”), and Brian Roberts
(the “Executive”).

WHEREAS, the Executive is currently employed as a senior executive of the
Company under an Employment Agreement dated June 22, 2001, as amended on
January 21, 2005 (the “Agreement”); and

WHEREAS, the Board of Directors of Digitas Inc. has authorized certain severance
provisions in respect of senior executives of the Company, and the parties
hereto consider it appropriate that the Agreement be amended to reflect such
provisions;

NOW, THERFORE, the Company and the Executive agree to the following amendments
to the Agreement. Defined terms used in this Amendment shall have the same
meanings as in the Agreement.

1. Section 6(e)(i) of the Agreement is deleted and replaced with the following:

“(i) For a period of twelve months after the Date of Termination, the Company
shall continue to pay the Executive the Base Salary at the rate in effect
immediately before the Date of Termination (but, in the case of a termination by
the Executive for Good Reason, disregarding any reduction thereof that was the
basis for such termination).”

2. Section 6(f)(i) of the Agreement is deleted and replaced with the following:

“(i) For a period of twelve months after the one-year anniversary of the Date of
Termination, the Company shall continue to pay the Executive the Base Salary at
the rate in effect immediately before the Date of Termination (but, in the case
of a termination by the Executive for Good Reason, disregarding any reduction
thereof that was the basis of such termination).”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and Company have executed this Amendment as of
the date set forth above.

 

EXECUTIVE

/s/ Brian Roberts

Brian Roberts DIGITAS INC.

/s/ David Kenny

David Kenny, Chief Executive Officer